Exhibit 10.21

 

CAMPING WORLD HOLDINGS, INC.

 

DIRECTOR STOCK OWNERSHIP POLICY

as of October 6, 2016

 

Purpose

 

This Non-Employee Director Stock Ownership Policy (the “Policy”) of Camping
World Holdings, Inc. (the “Company”), together with the equity awards granted to
certain members of the board of directors of the Company (the “Board”) pursuant
to the Company’s Non-Employee Director Compensation Policy, as may be amended
from time to time (the “Non-Employee Director Compensation Policy”), is designed
to align the interests of members of the Board with the interests of the
Company’s Class A common stockholders. This Policy shall become effective as of
the day prior to the first date upon which Class A common stock (“Common Stock”)
is listed (or approved for listing) on any securities exchange or designated (or
approved for designation) as a national market security on an interdealer
quotation system (the “Effective Date”), provided if the Company’s initial
public offering is not consummated on or prior to March 31, 2017 this policy
shall be void ab initio.

 

Eligibility

 

This Policy shall apply to all members of the Board that are not employees of
the Company or its subsidiaries (each, a “Non-Employee Director”).

 

Share Retention Policy

 

Effective as of the fifth anniversary of the later of (i) the Effective Date,
(ii) the first date of a Non-Employee Director’s service on the Board, each
Non-Employee Director is encouraged to hold, directly or indirectly, shares of
Common Stock and/or membership interests in CWGS Enterprises, LLC (“LLC
Interests”) and at all times make good faith progress towards holding Qualifying
Shareholdings (as defined herein) equal to or in excess of the Non-Employee
Director’s ownership threshold, as described under “Ownership Threshold” below,
as such threshold may be amended by the Company’s Nominating and Corporate
Governance Committee (the “Committee”) from time to time.

 

Ownership Threshold

 

Each Non-Employee Director’s ownership threshold is an amount equal to five
times his or her annual base retainer fee. 

 

The Company uses the closing price per share of the Common Stock on the
applicable measurement date to determine the number of Qualifying Shareholdings
required to meet the ownership threshold.

 







--------------------------------------------------------------------------------

 



Qualifying Shareholdings

 

Securities that qualify in determining whether a Non-Employee Director has
satisfied the shareholding requirements of this Policy (“Qualifying
Shareholdings”) include:  (i) issued and outstanding shares of Common Stock
held, directly or indirectly, beneficially or of record by the Non-Employee
Director that are not subject to transfer or other restrictions; (ii) issued and
outstanding LLC Interests held, directly or indirectly, beneficially or of
record by the Non-Employee Director; (iii) issued and outstanding shares of
Common Stock or LLC Interests held by a Qualifying Trust (as defined below);
(iv) issued and outstanding shares of Common Stock or LLC Interests held by a
401(k) or other qualified pension or profit-sharing plan for the benefit of the
Non-Employee Director (whether denominated in shares or units); and (v) shares
of Common Stock underlying vested Company time-based stock options, restricted
stock and restricted stock units; provided that the number of shares of Common
Stock underlying stock options, restricted stock or restricted stock units
constituting Qualifying Shareholdings shall equal the number of shares of Common
Stock that would be deliverable upon exercise or settlement in full of the
respective awards, less (A) a number of shares of Common Stock with a value
equal to any applicable income and employment taxes, utilizing an assumed tax
rate equal to 40% (the “Tax Amount”), and (B) in the case of stock options, a
number of shares of Common Stock with a value equal to the exercise price
thereof.  The Company uses the closing price per share of Common Stock on the
applicable measurement date to determine the number of shares needed to satisfy
the Tax Amount and the exercise price.

 

For purposes of the foregoing paragraph, “beneficial ownership” shall mean the
ownership or sharing, directly or indirectly, through any contract, arrangement,
understanding, relationship, or otherwise, of (i) voting power which includes
the power to vote, or to direct the voting of, such security; and/or
(ii) investment power which includes the power to dispose, or to direct the
disposition, of such security. “Qualifying Trust” means a trust created for the
benefit of the Non-Employee Director, the Non-Employee Director’s spouse, or
members of the Non-Employee Director’s immediate family.

 

Qualifying Shareholdings Reporting

 

Each Non-Employee Director shall report in such Non-Employee Director’s annual
Director and Officer Questionnaire (“D&O Questionnaire”) his or her Qualifying
Shareholdings as of the date the D&O Questionnaire is completed and, in the case
of newly appointed Non-Employee Directors, such information shall also be
reported in such Non-Employee Director’s initial D&O Questionnaire. 

 

Remedies for Non-Compliance

 

The Committee has the authority to review each Non-Employee Director’s
compliance (or progress towards compliance) with this Policy from time to time
and, in its sole discretion, to impose such conditions, restrictions or
limitations on any Non-Employee Director as the Committee determines to be
necessary or appropriate in order to achieve the purposes of this Policy.  For
example, the Committee may mandate that a Non-Employee Director retain (and not
transfer) all or a portion of any shares delivered to the Non-Employee Director
through the Company’s equity plans or otherwise restrict the Non-Employee
Director’s transfer of previously owned shares.

 





-  2  -

--------------------------------------------------------------------------------

 



Undue Hardship

 

There may be instances in which this Policy would place a severe hardship on a
Non-Employee Director or prevent the Non-Employee Director from complying with a
court order, such as a divorce settlement, or other legal requirement.  In these
instances, the Non-Employee Director must submit a request in writing to the
Committee or its designee that summarizes the circumstances and describes the
extent to which an exemption is being requested.  The Committee or its designee
will make the final decision as to whether an exemption will be granted.  If
such a request is granted in whole or part, the Committee or its designee will
work with the Non-Employee Director to develop an alternative stock ownership
plan that reflects both the intention of this Policy and the Non-Employee
Director’s individual circumstances.

 

Administration

 

This Policy is administered and interpreted by the Committee.  The Committee
retains the authority to make exceptions to or waivers of the Policy based upon
changes in circumstances or to otherwise amend or alter the Policy as it may
determine appropriate.  The Committee will review each Non-Employee Director’s
compliance efforts with respect to this Policy no less than annually and will
review this Policy from time to time as the Committee deems necessary or
appropriate.

-  3  -

--------------------------------------------------------------------------------